The Supreme Court has remanded the subject actions to this court for reconsideration “in light of Perez v. Ledesma, 401 U.S. 82, [91 S.Ct. 674, 27 L.Ed.2d 701], decided February 23, 1971.” Ferdon v. Demich, Inc., 401 U.S. 990, 91 S.Ct. 1223, 28 L.Ed.2d 528 (1971). Under the facts of these cases, including the allegations of “harassment” and “bad faith” prosecution, we think it appropriate that the District Court should be allowed the opportunity for the required reconsideration in the first instance. To afford the District Court that opportunity, the causes are
Remanded.